Case 20-31575-jal      Doc 9      Filed 06/23/20       Entered 06/23/20 11:54:36           Page 1 of 1

                UNITED STATES BANKRUPTCY COURT
                                Western District of Kentucky
      IN RE:                                                          Case No.:20−31575−jal
      David O. Napper, Jr.

                                 Debtor(s)                            Chapter: 13




     NOTICE OF CONTINUED MEETING OF CREDITORS
      YOU ARE HEREBY NOTIFIED that the meeting of creditors in the above referenced
      case has been rescheduled. The debtor (both spouses in a joint case) must be present at
      the meeting to be questioned under oath by the trustee and by creditors. Creditors are
      encouraged but are not required to attend.

      Telephonic Hearing

      on 7/15/20 at 09:00 AM

      This case may be dismissed without further notice for failure to attend this meeting.

      A copy of this notice shall be mailed to the debtor(s), counsel for the debtor(s), the U.S.
      Trustee and to all scheduled creditors and parties in interest.


      Dated: 6/24/20
                                                   ENTERED BY ORDER OF THE COURT
      By:                                          United States Bankruptcy Court
      Deputy Clerk                                 Elizabeth H. Parks, Clerk
